Citation Nr: 0125496	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  95-40 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus with diabetic peripheral neuropathy due to exposure 
to Agent Orange.

2.  Entitlement to an increased initial rating for post-
traumatic stress disorder, evaluated as 30 percent disabling 
prior to August 5, 1997.

3.  Entitlement to an increased initial rating for post-
traumatic stress disorder, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971, with service in Vietnam.  

These matters have come to the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and December 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The August 1995 rating 
action included a denial of service connection for a skin 
condition.  In a November 2000 letter the veteran withdrew 
his claim for service connection for a skin condition.  
Accordingly, that issue is not currently before the Board.

By a supplemental statement of the case rating decision in 
December 2000, the initial rating for post-traumatic stress 
disorder was increased to 70 percent from August 5, 1997.


FINDING OF FACT

The veteran has a diagnosis of Type II diabetes mellitus with 
diabetic peripheral neuropathy, following exposure to Agent 
Orange in Vietnam.


CONCLUSION OF LAW

Type II diabetes mellitus with diabetic peripheral neuropathy 
may be presumed to have been incurred in service.  38 
U.S.C.A. § 1116 (West 1991 & Supp. 2001); 38 C.F.R. § 3.307 
(2001); 66 Fed. Reg. 23166-23169 (May 8, 2001) (to be 
codified at 38 C.F.R. § 3.309(e)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for Type II diabetes mellitus with diabetic peripheral 
neuropathy due to his exposure to Agent Orange while serving 
in Vietnam.  The record confirms that the veteran served in 
Vietnam.  A clinical diagnosis of Type II diabetes mellitus 
was initially noted of record in a report of private 
hospitalization in August 1990, as a secondary diagnosis, 
when the veteran was treated for a disability not at issue.  
General clinical reference to diabetes mellitus was initially 
noted of record in a report of private consultation in June 
1990.  A July 1991 VA examination report indicates that the 
veteran also reported a history of diabetes mellitus since 
June 1990.  On VA Agent Orange examination in July 1992, the 
clinical impressions included borderline diabetes mellitus.  
VA outpatient treatment notes in September 2000 indicate that 
the veteran had Type II diabetes mellitus with diabetic 
peripheral neuropathy.

The Board notes that VA has recently amended 38 CFR § 
3.309(e) by adding Type II diabetes mellitus to the list of 
diseases presumptively connected with exposure to Agent 
Orange in Vietnam.  See 66 Fed. Reg. 23168-69 (May 8, 2001).  
Effective July 9, 2001, 38 CFR § 3.309(e) provides for 
presumptive service connection for Type II diabetes mellitus 
if a veteran was exposed to an herbicide agent during active 
military duty even though there was no record of such disease 
during service.  Under 38 CFR § 3.307(a)(6)(iii), a veteran 
who served in Vietnam and develops a disease listed in 
§ 3.309(e) is presumed to have been exposed to herbicides.

Since the veteran did serve in Vietnam and since Type II 
diabetes mellitus is one of the listed presumptive diseases 
under 38 C.F.R. § 3.309(e), it is presumed that the veteran 
was exposed to herbicides and that his subsequent development 
of Type II diabetes mellitus, with diabetic peripheral 
neuropathy, resulted from that exposure.

The Board notes that the veteran originally claimed service 
connection for peripheral neuropathy due to exposure to Agent 
Orange in May 1992.  He did not specifically submit a claim 
for service connection for diabetes mellitus until February 
2001.  While the claim of service connection for diabetes 
mellitus has not been specifically discussed by the RO, in 
light of the regulatory change, it is part and parcel of the 
disability at issue.  Accordingly, entitlement to service 
connection for Type II diabetes mellitus with diabetic 
peripheral neuropathy is warranted.


ORDER

Entitlement to service connection for Type II diabetes 
mellitus with diabetic peripheral neuropathy, due to exposure 
to Agent Orange, is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2097-99 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran claims that he is entitled to higher initial 
ratings for his service-connected post-traumatic stress 
disorder.  The veteran was granted service connection and a 
30 percent rating for post-traumatic stress disorder by 
rating action in December 1997.  The grant was made effective 
from October 1993.  The veteran appealed the assignment of a 
30 percent rating.  By rating action in December 2000 the 
veteran was granted a 70 percent rating effective from August 
5, 1997.  

The veteran was seen by a private physician (Dr. J.R.S.) on 
initial referral in December 1990.  The December 1990 report 
indicates a mental status examination was accomplished which 
produced a diagnosis of post-traumatic stress disorder versus 
major depression.  VA outpatient mental health treatment 
records dated from November 1993 through September 1995 
indicate that the veteran continued to receive treatment from 
Dr. J.R.S. during that time period, including reference to 
his prescribing of psychiatric medication.  On VA examination 
in May 1995, the veteran reported that he was under the care 
of a private psychiatrist, Dr. J.R.S., whom he saw every two 
to three months.  The veteran asserts that Dr. J.R.S. has 
treated him for post-traumatic stress disorder since 1990.  
The record contains none of Dr. J.R.S.'s treatment records 
subsequent to the December 1990 examination report.  A review 
of the veteran's claims file indicates that no attempts have 
been made to obtain copies of the private psychiatric 
treatment.  These records are pertinent to determining the 
severity of the veteran's post-traumatic stress disorder, and 
in light of the VCAA, an attempt must be made to obtain them.  

At a hearing before the undersigned member of the Board in 
August 2001, the veteran testified that his post-traumatic 
stress disorder symptoms had increased in the previous year.  
The Board is of the opinion that a new VA psychiatric 
examination would be helpful in determining the current 
extent of the veteran's post-traumatic stress disorder.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should contact the veteran and 
his representative, and request that they 
provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
his claims for higher initial ratings for 
post-traumatic stress disorder.  With any 
necessary authorization, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran and his representative, which are 
not currently of record.  This must 
include an attempt to obtain all private 
psychiatric records of the veteran's 
treatment from Dr. J.R.S since 1990.

2.  Thereafter, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
severity of his service-connected post-
traumatic stress disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies and tests should be performed.  
All manifestations of the service-
connected post-traumatic stress disorder 
should be described in detail.  The 
psychiatrist must assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS IV, and 
explain what the assigned score 
represents.  The examiner should also be 
requested to offer an opinion concerning 
the degree of the veteran's occupational 
and social impairment due to his service-
connected post-traumatic stress disorder, 
to include whether it renders him 
unemployable.  A complete rationale 
should be given for all opinions and 
conclusions expressed. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the claims for an 
increased initial rating for post-
traumatic stress disorder, in excess of 
30 percent prior to August 5, 1997, and 
in excess of 70 percent currently.  For 
the period prior to November 7, 1996, the 
claim should be considered only with 
respect to the former criteria for rating 
post-traumatic stress disorder.  See 
VAOGCPREC 3-2000 (April 10, 2000).  For 
the period from November 7, 1996, the RO 
must consider both the former rating 
criteria for the evaluation of post-
traumatic stress disorder, 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), and the new 
schedular criteria for rating post-
traumatic stress disorder, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996), and rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  When readjudicating 
the claims the RO must also take into 
consideration the applicability of staged 
ratings.  See Fenderson v. West, 12 Vet. 
App 119 (1999).  The RO should also 
consider whether the claims should be 
referred to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2001).

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The supplemental 
statement of the case must consider all 
the evidence submitted since the December 
2000 supplemental statement of the case.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 


